Exhibit January 11, 2010 To Our Series B Preferred Stockholders: During the past few years, we have been seriously challenged by the unprecedented turmoil in the U.S. domestic economy.One of our goals in this challenging market environment has been to align the costs of our operations to our cash flows. We believe the elimination of the Series B Preferred Stock (the “Series B Stock”) and the related dividends by exchanging the remaining outstanding Series B Stock for a recently created Series C Preferred Stock on a share for share basis (hereinafter, the “Exchange”) will help us achieve our goal of enhanced balance sheet flexibility which is instrumental to operate and grow our business. We are confident that with an improved capital structure, there are multiple business opportunities we can pursue to enhance stockholder value that would not have been previously feasible.More importantly, our continued efforts to improve our balance sheet will position the Company to benefit in the anticipated economic recovery. If we cannot effectuate the Exchange of at least a majority of the Series B Holder, the continued accrual of dividends of the outstanding Series B Stock will continue to have a negative effect on the Company's business, results of operations, and financial position, including the potential inability to satisfy our liabilities and our cash requirements related to long-term dividend and interest obligations. Our Board of Directors (the "Board") took into account a number of factors in its decision to effectuate the Exchange, including the lack of liquidity and marketability of the Series B Stock and the present value of these the securities in a liquidation scenario. The Board's objective in its analysis was to further the best interests of stockholders and, toward that end, the Board would encourage the fullest participation in the Exchange by our Series B Stockholders. The success of the Exchange not only requires that the Series B Stock be surrendered and exchanged for Series C Stock, but also a valid consent from each Series B Stockholder to amend the Certificate of Designation to eliminate any further accrual of dividends, unless otherwise declared by the Company.The Certificate of Designation will also provide that the Company may satisfy its obligations with respect to accrued but unpaid dividends either (a) in cash payment, (b) by issuance of additional Series B Stock or (c) in common stock of the Company.Under the terms of the Exchange, you may not exchange your Series B Stock for Series C Stock without also consenting to the proposed amendment to the Series B Preferred Stock Certificate of Designation, a revised copy of which is provided herewith. The documents enclosed with this letter provide you with important information regarding the Exchange, the terms of the Exchange and the consent, procedures for exchanging your shares. Thank you for your ongoing support of and continued interest in Invisa, Inc. Sincerely, INVISA,INC. LETTERS OF TRANSMITTAL AND CONSENT Exchange of Series B Preferred Stock, par value $0.001 per share, for Series C Preferred Stock, par value $0.001 per share, on a share for share basis and Consent to Amendments to the Certificate of Designation of the Series B Preferred Stock The instructions contained within this LETTERS OF TRANSMITTAL and Consent should be read carefully before being completed.This LETTERS OF TRANSMITTAL and Consent is only to be used by record holders of the SeriesB Preferred Stock. DESCRIPTION OF SERIES B PREFERRED STOCK TENDERED BY HOLDER Name(s) and Address(es of Registered Holder(s) (Please fill in, if blank)(1) Share Certificate(s) and Share(s) Tendered (Please attach additional signed list, if necessary) SeriesB Preferred Stock Share Certificate Number(s) Total Number of Shares of SeriesB Preferred Stock Represented by Share Certificate(s) Number of Shares of SeriesB Preferred Stock Tendered Total Shares Tendered (1) The names and addresses of the registered Holder of the SeriesB Preferred Stock should be printed, if not already printed above, exactly as they appear on the share certificates to be exchanged hereby. (2) Unless otherwise indicated, all SeriesB Preferred Stock represented by Share Certificates delivered to the Company will be deemed to have been exchanged. The LETTERS OF TRANSMITTAL requires that Holders submit all shares they own for exchange, and the Company is entitled to reject partial submissions. See Instruction4 and 5. o Check here if share certificates have been lost or mutilated. Ladies and Gentlemen: The undersigned hereby acknowledges that he or she has received and read the Terms of Exchange, dated January 11, 2009 (the "Term Sheet"), of the Company and this Letter of Transmittal and Consent (the "Consent"), which together constitutes the terms and conditions upon which the Company shall exchange (the "Exchange") all of the Company's outstanding SeriesB Preferred Stock, $0.001 par value per share (together with all accrued and unpaid interest, the "SeriesB Preferred Stock") for SeriesC Preferred Stock, $0.001par value per share ("SeriesC Preferred Stock," and collectively with the SeriesB Preferred Stock, the "Preferred Stock"), upon the terms and subject to the conditions specified in the Term Sheet. The Company is also soliciting consents (the "Consent Solicitation") from holders of the Series B Preferred Stock (each, a "Holder" and collectively, the "Holders") to amend our charter (the "Charter") to modify the terms of the Series B Preferred Stock to, among other things, terminate future dividends (the “Proposed Amendments”). Holders who desire to exchange their shares of SeriesB Preferred Stock for Series C Preferred Stock are required to consent to the Proposed Amendments. The execution and delivery of this Consent will constitute a Holder's consent to the Proposed Amendments. A Holder of shares of SeriesB Preferred Stock may not exchange SeriesB Preferred Stock without delivering its consent to the Proposed Amendments with respect to all shares of SeriesB Preferred Stock owned by such Holder. The Company reserves the right, at any time or from time to time, to extend the time to Exchange the Series B Preferred Stock, in which event the term "Expiration Date" shall mean the latest time and date that the Company will honor the exchange requests of the Holders.The Company shall notify the Holders of the SeriesB Preferred Stock of any extension as promptly as practicable. None of the Company's board of directors (the "Board"), the officers or employees of the Company, or any of the Company's financial advisors is making a recommendation to any Holder of SeriesB Preferred Stock as to whether you should exchange your shares for Series C Preferred Stock. You must make your own investment decision regarding the Exchange based upon your own assessment of the market value of the SeriesB Preferred Stock, the effect of holding shares of the Preferred Stock upon approval of the Proposed Amendments, your liquidity needs, your investment objectives and any other factors you deem relevant. Upon acceptance by the Company and subject to the terms and conditions herein set forth, the undersigned hereby submits its shares of SeriesB Preferred Stock set forth in the box above entitled "Description of SeriesB Preferred Stock" to be exchanged for shares of Series C Preferred Stock in accordance herewith. The undersigned understands that the Company is also soliciting consents from Holders of the SeriesB Preferred Stock to approve the Proposed Amendments.
